UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15( d ) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) : September 13, 2016 Interpace Diagnostics Group , Inc. (Exact name of registrant as specified in its charter) Delaware 000-24249 22-2919486 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway Parsippany, NJ 07054 (Address, including zip code, of Principal Executive Offices) (862) 207-7800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5 .0 2 . Departu re of Directors or Certain Offi cers; Election of Directors; Appoi ntment of Certain Offi cers; Compensatory Arrangements of Certain Offi cers. On September 13, 2016, Kapila Ratnam resigned as a member of the Board of Directors of Interpace Diagnostics Group, Inc. (the “Company”) effective immediately. Ms. Ratnam’s resignation was not the result of a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Ms. Ratnam has informed the Company that, pursuant to the Agreement and Plan of Merger, dated as of October 31, 2014, by and among RedPath Integrated Pathology, Inc., the Company, Interpace Diagnostics, LLC, RedPath Acquisition Sub, Inc. and RedPath Equityholder Representative, LLC (the “Equityholder Representative”), the Equityholder Representative has designated her to serve as an observer at meetings of the Board of Directors of the Company. signatureS Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Interpace Diagnostics Group, Inc. Date: September14, 2016 By: /s/ Jack E. Stover Name: Jack E. Stover Title: President and Chief Executive Officer
